          Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 NEW YORK LEGAL ASSISTANCE GROUP, :
                                                              :
                                              Plaintiff,      :
                                                              :   20 Civ. 1414 (LGS)
                            -against-                         :
                                                              :   OPINION & ORDER
 ELISABETH DeVOS, in her official capacity as :
 Secretary of Education, and UNITED STATES :
 DEPARTMENT OF EDUCATION,                                     :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff New York Legal Assistance Group (“NYLAG”) moves for summary judgment

on its challenges to regulations promulgated by the United States Department of Education

concerning defenses student borrowers may raise against the repayment of federal student loans.

Defendants Elisabeth DeVos, in her official capacity as Secretary of Education (the “Secretary”),

and the Department of Education (collectively, “ED”) cross-move for summary judgment. For

the reasons stated below, summary judgment is granted to Plaintiff on its claim that the statute of

limitations on defensive borrower claims in the challenged rule is not a logical outgrowth of the

proposed rulemaking. Summary judgment is granted to ED on the other claims.

  I.    BACKGROUND

        The following facts are undisputed. ED distributes federal student loans via Title IV of

the Higher Education Act of 1965 (“HEA”), 20 U.S.C. § 1070 et seq. Most of that funding is

through the William D. Ford Federal Direct Loan Program (the “Direct Loan Program”),

whereby ED provides federal loans directly to eligible students who attend participating

institutions of higher education. 20 U.S.C. § 1087a. The HEA requires ED to “specify in

regulations which acts or omissions of an institution of higher education a borrower may assert
         Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 2 of 22




as a defense to repayment of a loan made under [the HEA].” 20 U.S.C. § 1087e(h).

       In 1994, ED first implemented regulations governing student-borrower defenses to

repayment. Those regulations permitted borrowers to “assert as a defense against repayment,

any act or omission of the school attended by the student that would give rise to a cause of action

against the school under applicable State law.” The 1994 Regulations did not specify a process

by which a student could assert a borrower defense claim.

       In May 2015, an investigation revealed that Corinthian Colleges, Inc. -- a large

nationwide for-profit school operator -- had misrepresented job placement rates to students,

eventually leading to bankruptcy for Corinthian’s constituent schools. The collapse led to

thousands of borrower defense claims filed with ED. Noting that these claims highlighted

difficulties with the State law standard of the 1994 Regulations, ED began a negotiated

rulemaking process on the topic of borrower defenses. ED published final regulations on

November 1, 2016 (the “2016 Rule”). The 2016 Rule was scheduled to go into effect on July 1,

2017. In May 2017, the California Association of Private Postsecondary Schools (“CAPPS”)

challenged the 2016 Rule in the United States District Court for the District of Columbia. See

California Ass’n of Private Postsecondary Schs. v. DeVos, No. 17 Civ. 00999 (D.D.C. May 24,

2017). In June 2017, ED published a notification of delay of the July 1, 2017, effective date

pursuant to Administrative Procedure Act (“APA”) Section 705, pending resolution of the

judicial challenge to the 2016 Rule (the “705 Notice”). The 705 Notice stated that ED would

review and revise the 2016 Rule through the negotiated rulemaking process mandated by HEA

Section 492.

       In October 2017, ED issued an interim final rule delaying the 2016 Rule’s effective date

until July 1, 2018, (the “Interim Final Rule”) and issued a notice of proposed rulemaking



                                                 2
         Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 3 of 22




(“NPRM”) to further delay the effective date to July 1, 2019. In February 2018, ED published a

final rule delaying the effective date to July 1, 2019 (the “Final Delay Rule”).

       Two plaintiffs and the attorneys general of eighteen States and the District of Columbia

filed complaints challenging the validity of the 705 Notice, the Interim Final Rule and the Final

Delay Rule. Those claims were consolidated before the United States District Court for the

District of Columbia. See Bauer v. DeVos, 325 F. Supp. 3d 74, 79 (D.D.C. 2018).

       In November 2017, ED began a second negotiated rulemaking process (the “2018

Negotiated Rulemaking”) related to student borrowing. Following negotiation sessions with

industry and student representatives, on July 31, 2018, ED published an NPRM addressing

borrower defenses (the “2018 NPRM”) and requested public comments on or before August 30,

2018. The 2018 Negotiated Rulemaking and 2018 NPRM (together, the “2018 Rulemaking”)

used the 1994 Regulations, which were in effect at the time the 2018 NPRM was first published,

as the basis for proposed regulatory amendments.

       In September 2018, the court in Bauer granted the plaintiffs’ motion for summary

judgment, vacated the Final Delay Rule and 705 Notice, but temporarily stayed vacatur of the

705 Notice. See Bauer, 325 F. Supp. 3d at 110 and Bauer v. DeVos, 332 F. Supp. 3d 181, 186

(D.D.C. 2018). The stay expired on October 16, 2018, and the 2016 Rule went into effect.

       On September 23, 2019, ED published final regulations amending the borrower defense

regulations pursuant to the 2018 NPRM. Although the 2018 NPRM was premised on changes to

the 1994 Regulations, ED stated that “these final regulations, as a technical matter, amend the

2016 final regulations which have since taken effect” (the “2019 Rule”).

       Plaintiff filed suit alleging procedural defects in the 2018 Rulemaking and 2019 Rule

under the HEA and APA: that (1) the 2018 Negotiated Rulemaking failed to comply with the



                                                 3
           Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 4 of 22




HEA’s requirement of public consultation and negotiated rulemaking; (2) the APA’s notice and

comment requirement was violated because the 2018 Rulemaking was not reinitiated or reopened

when the 2016 Rule went into effect and (3) the 2019 Rule violated the APA by including a

three-year statute of limitations on certain borrower defense claims that was not a logical

outgrowth of the 2018 NPRM. Plaintiff also alleges that various changes to provisions of the

2019 Rule involving borrower defenses were arbitrary and capricious, in violation of the APA.

The parties cross-moved for summary judgment on these claims.

    II.   STANDARD

          Where a party seeks review of agency action under the APA, “the entire case on review is

a question of law.” Seife v. U.S. Dep’t of Health & Human Servs., 440 F. Supp. 3d 254, 271

(S.D.N.Y. 2020) (internal citation omitted) (quoting Am. Bioscience, Inc. v. Thompson, 269 F.3d

1077, 1083 (D.C. Cir. 2001)). 1 “While the usual summary judgment standard under Federal

Rule of Civil Procedure 56 does not apply in such cases, summary judgment [as a remedy]

nonetheless is ‘generally appropriate’ because courts ‘address legal questions in deciding

whether the agency acted arbitrarily, capriciously or in some other way that violates’” the APA.

Id. (internal citations omitted) (quoting Thompson, 269 F.3d at 1083); see also Aleutian Capital

Partners, LLC v. Scalia, 975 F.3d 220, 229 (2d Cir. 2020) (citing Thompson, 269 F.3d at 1083-

84). Courts addressing the propriety of agency action during negotiated rulemaking under the

HEA have likewise applied the analogous standards of the APA to the HEA’s negotiated

rulemaking requirements. See, e.g., Bauer, 325 F. Supp. 3d at 97 (D.D.C. 2018).




1
 This Opinion and Order cites binding Second Circuit authority where available. In the absence
of Second Circuit authority, it cites persuasive authority from the D.C. Circuit addressing review
of agency action, as well as courts nationwide addressing negotiated rulemaking under the HEA.

                                                 4
         Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 5 of 22




III.   DISCUSSION

           A. Procedural Arguments

                     1. Public Consultation and Negotiated Rulemaking Under the HEA

       ED enjoys broad authority “to make, promulgate, issue, rescind, and amend rules and

regulations governing the manner of operation of, and governing the applicable programs

administered by, the Department.” 20 U.S.C. § 1221e–3; see also id. § 3474 (“The Secretary is

authorized to prescribe such rules and regulations as the Secretary determines necessary or

appropriate to administer and manage the functions of the Secretary or the Department.”).

Before proposing regulations to implement Title IV programs, ED must “obtain public

involvement in the development” of the regulations, “prepare draft regulations . . . and . . .

submit such regulations to a negotiated rulemaking process.” 20 U.S.C. § 1098a(a)(1), (b)(1).

ED must obtain “the advice of and recommendations from” representatives of “groups involved

in student financial assistance programs,” including “students, legal assistance organizations that

represent students, institutions of higher education, State student grant agencies, guaranty

agencies, lenders, secondary markets, loan servicers, guaranty agency servicers, and collection

agencies.” 20 U.S.C. § 1098a(a)(1). “The hope is that these negotiations will produce a better

draft as the basis for the notice and comment proceeding.” USA Grp. Loan Servs., Inc. v. Riley,

82 F.3d 708, 714 (7th Cir. 1996).

       Plaintiff claims that throughout the 2018 Negotiated Rulemaking sessions, ED’s

negotiator acted in bad faith by refusing to allow discussion of (1) ED’s position on provisions in

the 2016 Rule prohibiting schools from imposing mandatory arbitration and class action waivers

on students and (2) whether to repeal the 2016 Rule. In support of these claims, Plaintiff cites

only two specific portions of the record. In the first, in response to a request for ED’s position



                                                  5
         Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 6 of 22




on two 2016 Rule provisions prohibiting schools from requiring student borrowers to accept pre-

dispute arbitration provisions or class action waivers, ED’s negotiator stated that “because the

prior regulations are under litigation on this specific topic, we’re not really able to comment on

extensive information regarding where we are with arbitration right now” and that ED was

“looking to hear . . . other ideas that [negotiated rulemaking participants] might have as

alternatives.” In the second part of the record Plaintiff cites, ED’s negotiator stated that certain

items forwarded for consideration “were in the 2016 reg. And so we have already considered

those items at the department, and for various reasons we have ruled them out.” Plaintiff also

cites a transcript of an audio file purportedly constituting part of a negotiated rulemaking session

held on November 13, 2017. In that transcript, ED’s negotiator stated, “we are considering our

starting point to be the 1994 regulations.” 2

       Recognizing the scant authority addressing challenges to ED conduct during the

negotiated rulemaking process, the parties rely on USA Group Loan Service, Inc. v. Riley, 82

F.3d at 714. There, the Seventh Circuit addressed the plaintiffs’ claim that ED had negotiated in

bad faith during negotiated rulemaking by promising to abide by the consensus reached during

that process and then failing to do so. Riley, 82 F.3d at 714. Noting that the negotiated

rulemaking process “simply creates a consultative process in advance of the more formal arms’

length procedure of notice and comment rulemaking,” Riley expressed doubt that the statute

contained a remedy for bad faith in negotiated rulemaking. Id.; see also Career Coll. Ass’n v.

Duncan, 796 F. Supp. 2d 108, 114 n.1 (D.D.C. 2011), aff’d in part, rev’d in part on other



2
  The parties dispute whether this transcript, which Plaintiff had made and does not appear in the
official administrative record, may be considered on summary judgment. The Court need not
resolve this issue because (1) the parties agree that the 1994 Regulations formed the basis for the
2018 Rulemaking and (2) even if the transcript is considered with the other record evidence,
there is no evidence of bad faith on ED’s part, as described infra.

                                                  6
         Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 7 of 22




grounds sub nom. Ass’n of Priv. Sector Colls. & Univs. v. Duncan, 681 F.3d 427 (D.C. Cir.

2012) (citing Riley for the proposition that the HEA does not provide an explicit remedy for bad

faith in the negotiated rulemaking process); Ctr. for Law & Educ. v. U.S. Dep’t of Educ., 315 F.

Supp. 2d 15, 30 n.14 (D.D.C. 2004) (noting Riley’s statement regarding bad faith in the context

of challenge to negotiated rulemaking process) aff’d on other grounds, 396 F.3d 1152 (D.C.

2005). The Seventh Circuit then persuasively stated in dicta that “a refusal to negotiate that

really was in bad faith, because the agency was determined to stonewall, might invalidate the

rule eventually adopted by the agency,” but, mindful of the fact that “[n]egotiated rulemaking

does not usually produce a comprehensive administrative record,” “[i]f . . . the public record

discloses no evidence of bad faith on the part of the agency, that should be the end of the

inquiry.” Id. at 715.

        The record does not show that ED engaged in the 2018 Rulemaking in bad faith or treated

the process “as an empty formality,” as Plaintiff claims. The record shows that ED held

negotiated rulemaking sessions with industry and student representatives across multiple days to

discuss myriad substantive concerns with the proposed rulemaking and that it did not shut down

discussion of the points Plaintiff identifies.

        First, as to arbitration and class actions, the negotiated rulemaking sessions included

substantive discussion of the merits of regulating arbitration agreements and class action waivers

as a top-level agenda item, and ED solicited comments from participants regarding those issues

at the outset of the process. The bulk of the discussion of those issues occurred after ED’s

isolated statement that it was unable to provide “extensive information” due to ongoing litigation

and that it was open to alternatives. ED cannot be said to have “stonewalled” discussion on the

issues of arbitration and class waivers and its statement regarding litigation around these points



                                                 7
         Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 8 of 22




does not rise to the level of bad faith. Riley, 82 F.3d at 715.

       Second, as to ED’s statement that items already considered in the rulemaking process for

the 2016 Rule had been considered, debated and ruled out for the 2018 Rulemaking, Plaintiff

does not identify what substantive points of discussion were foreclosed but instead states that ED

refused to allow discussion “of whether or not to repeal the 2016 Rule at all.” That ED took the

position that the 2016 Rule was not in effect, or that the 1994 Regulations were the operative

ruleset for the negotiations, does not establish that ED was “stonewalling” the negotiation

process or acting in bad faith. The record shows that ED held a fulsome negotiated rulemaking

process, permitting lengthy discussion of the issues raised by the participants and by Plaintiff,

and did not “fail[] to provide a meaningful opportunity to discuss the need for, and content of, a

new rule during the negotiated rulemaking proceedings” as Plaintiff claims. To the extent

Plaintiff claims ED refused to discuss repeal of the 2016 Rule to foreclose discussion of

arbitration provisions and class action waivers, this argument is unsupported for the reasons set

forth supra. Summary judgment is granted to ED on Plaintiff’s claim that the 2019 Rule should

be invalidated because ED was determined to foreclose meaningful discussion in the negotiated

rulemaking process.

       In response, Plaintiff cites cases in which district courts invalidated rules after ED failed

to engage in any negotiated rulemaking in the first instance, but those cases do not address

allegations of bad faith like Plaintiff’s. Plaintiff also notes caselaw stating that notice and

comment rulemaking under the APA requires meaningful opportunities for public participation,

but the cited cases do not discuss negotiated rulemaking. The record shows a thorough

discussion of relevant issues and does not support that ED acted in bad faith by withholding of

information or refusing to discuss relevant topics.



                                                  8
         Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 9 of 22




                     2. Notice and Comment Rulemaking Under the APA

       Plaintiff claims that ED was required to reinitiate or reopen the notice and comment

rulemaking process of the 2018 NPRM after the 2016 Rule went into effect. The parties do not

dispute that the 2018 Rulemaking was predicated on the then-effective 1994 regulations.

Plaintiff generally claims that the 2018 NPRM was based on the presumption that the 2016 Rule

would not go into effect and that implementation of the 2016 Rule constituted a changed

circumstance significant enough to reopen the administrative record.

       While agencies are obligated to “reexamine their approaches if a significant factual

predicate [in the rulemaking process] changes,” Portland Cement Ass’n v. E.P.A., 665 F.3d 177,

187 (D.C. Cir. 2011) (internal quotation marks omitted), “[an] agency [is] not obliged to stop the

entire process because a new piece of evidence emerge[s]. If this were true then the

administrative process could never be completed. An agency does, however, have an obligation

to deal with newly acquired evidence in some reasonable fashion.” Catawba Cty., N.C. v.

E.P.A., 571 F.3d 20, 45 (D.C. Cir. 2009) (citation omitted).

       The party challenging an agency’s alleged failure to consider relevant evidence has the

burden to show prejudice. See Oglala Sioux Tribe v. U.S. Nuclear Regulatory Comm’n, 896

F.3d 520, 535 (D.C. Cir. 2018). That burden is not onerous -- prejudice is absent only where an

agency’s mistake “clearly had no bearing on the procedure used or the substance of [the]

decision reached.” New York Pub. Interest Research Grp. v. Whitman, 321 F.3d 316, 334 n.13

(2d Cir. 2003) (citation omitted).

       Plaintiff does not identify any “newly acquired evidence” other than the implementation

of the 2016 Rule. From that point, Plaintiff claims that ED relied on its experience implementing

the 2016 Rule in the 2018 NPRM but kept members of the public from commenting on ED’s



                                                9
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 10 of 22




implementation of the 2016 Rule, thus prejudicing Plaintiff and members of the public by

preventing them from sharing the experience of student borrowers under the Rule. These

arguments are unpersuasive. First, Plaintiff does not identify any evidence showing that ED

relied on its experience in implementing the 2016 Rule in the 2018 NPRM, but instead cites the

Federal Register entry for the 2016 rulemaking process. Second, Plaintiff does not identify, nor

does the record show, any specific piece of information that came to light after implementation

of the 2016 Rule that would justify reopening the administrative record. Plaintiff’s vague

references to the potential experiences of student borrowers do not meet its low burden to show

prejudice. Plaintiff identifies no potential differences in substantive outcome arising from ED’s

decision not to reopen the negotiated rulemaking or notice and comment process after the 2016

Rule became effective. See Whitman, 321 F.3d at 334 n.13. The record shows that the 2018

Rulemaking involved extensive discussion of revisions to the same substantive topics as were

addressed in the 2016 Rule. Mindful that not every change in circumstances merits reopening

the administrative record, particularly where, as here, the party challenging the agency

determination does not identify how those changed circumstances were prejudicial, summary

judgment is granted to ED on Plaintiff’s claim that ED’s failure to reopen the administrative

record violated the APA.

                     3. The 2019 Rule’s Borrower Defense Statute of Limitations as a
                        Logical Outgrowth of the 2018 NPRM

       Plaintiff claims that the addition of a three-year statute of limitations on the assertion of

borrower defenses in the 2019 Rule is not a “logical outgrowth” of the 2018 NPRM. The APA

requires a federal agency conducting notice and comment rulemaking to include in its NPRM

“either the terms or substance of the proposed rule or a description of the subjects and issues

involved.” 5 U.S.C. § 553(b)(3). A final rule “need not be an exact replica of the rule proposed


                                                 10
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 11 of 22




in the notice, only a logical outgrowth” of the proposed rule. Cooling Water Intake Structure

Coal. v. U.S. Envtl. Prot. Agency, 905 F.3d 49, 61 (2d Cir. 2018) (internal quotation marks and

alterations omitted). “Although there is no precise definition of what counts as a logical

outgrowth, it is clear that if the final rule deviates too sharply from the proposal, affected parties

will be deprived of notice and an opportunity to respond to the proposal.” New York v. U.S.

Dep’t of Health & Human Servs., 414 F. Supp. 3d 475, 558 (S.D.N.Y. 2019) (citing Nat’l Mining

Ass’n v. Mine Safety & Health Admin., 116 F.3d 520, 531 (D.C. Cir. 1997) and Nat’l Black

Media Coal. v. Fed. Commc’ns Comm’n, 791 F.2d 1016, 1022 (2d Cir. 1986)) (internal quotation

marks omitted). The relevant test is “whether the agency’s notice would fairly apprise interested

persons of the subjects and issues of the rulemaking.” Cooling Water, 905 F.3d at 61.

       The 2016 Rule provided a six-year limitations period for borrowers to file affirmative

claims, in which a borrower asserts that payment is not owed, and their loan is not yet in

collection proceedings. 34 C.F.R. § 685.222(c), (d) (2016). By contrast to affirmative claims,

defensive claims are those raised as part of a collection proceeding. The 2016 Rule contains no

statute of limitations on defensive claims. In its 2016 rulemaking, ED noted that borrowers

could “assert a defense to repayment at any time” during collection.

       The 2019 Rule added a three-year statute of limitations for defensive claims.

§ 685.206(e)(6). The parties dispute whether this addition was a logical outgrowth of the 2018

NPRM. It was not, because during the rulemaking process, ED explicitly disclaimed any intent

to impose that limitation and instead confined its limitation discussion to affirmative claims.

Accordingly, interested persons and the public were not “fairly apprised” of the proposed rule

and were deprived of the opportunity to comment upon it. Cooling Water, 905 F.3d at 61.

       Specifically, the 2018 NPRM proposed eliminating borrowers’ ability to bring



                                                  11
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 12 of 22




affirmative claims or limiting such claims “to the three-year period following the borrower’s

departure from the institution to ensure that the institution would have access to records that

could be relevant to their defense.” This proposal was motivated by a “need to develop

appropriate deterrents to frivolous claims.” But with respect to defensive claims, the 2018

NPRM stated that (1) “a borrower may be able to assert a defense to repayment at any time

during the repayment period, once the loan is in collections,” (2) “the current proposal . . .

provides borrowers with the opportunity to assert a defense to repayment during a collection

proceeding, regardless of how many years after enrollment that proceeding is commenced” and

(3) “[t]he proposed regulations do not impose a statute of limitations on the filing of a borrower

defense to repayment claim.” The 2018 NPRM also stated that ED “considered an alternative

approach in which the borrower would have only three years following the end of enrollment at

the institution to assert a defense to repayment claim” but did not pursue it because the

aforementioned proposal for defensive claims would “provide[] borrowers with the opportunity

to assert a defense to repayment during a collection proceeding regardless of [the timing]” since

such “proceedings can be initiated at any time during the [loan] repayment period.” The 2018

NPRM thus explicitly stated that a three-year statute of limitations on defensive claims was not

under consideration and implied that such a rule would be unfair. The addition of that same

limitations period to the 2019 Rule thus “deviates too sharply” from the proposed rule, depriving

the public of the opportunity to participate meaningfully in the APA-required notice and

comment rulemaking process. New York v. Dep’t of Health & Human Servs., 414 F. Supp. 3d at

558 (citation omitted). Summary judgment is granted to Plaintiff on its claim that the addition of

the three-year statute of limitations on defensive claims was not a logical outgrowth of the 2018

NPRM.



                                                 12
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 13 of 22




       In response, ED acknowledges that “the [2018] NPRM did not specifically contemplate a

three-year statute of limitations for defensive claims,” but argues that ED’s express proposal of a

three-year statute of limitations for affirmative claims, and the resulting comments and agency

reasoning, apply with equal force to defensive claims, thus obviating any argument that

interested parties were unable to effectively comment on the proposed rule. The 2018 NPRM’s

discussion of affirmative and defensive claims contradicts this argument because ED stated that

(1) defensive claims were not subject to a limitations period and (2) it had considered and

rejected proposing such an approach.

       ED also notes that the 2018 NPRM solicited comments on other time limits related to

defensive claims. ED identifies a discussion of filing deadlines for asserting borrower defense

claims following ED notice to a borrower of certain administrative actions: wage garnishment,

salary offset, tax refund offset or consumer reporting proceedings. This argument is

unpersuasive. First, that filing deadlines exist for borrower defenses in response to certain

specific ED actions says nothing about whether a statute of limitations applies for borrower

defenses generally, whether in response to one of ED’s enumerated actions with filing deadlines

or otherwise. Second, ED’s discussion of these filing deadlines explicitly stated that “[t]his

NPRM . . . enables borrowers to assert claims during collection proceedings, which can occur at

any time during the repayment period. Borrowers can accordingly raise their defenses whenever

such proceedings are instituted, but must comply with the existing filing deadlines for raising

defenses in those collections proceedings.” Given this explicit disclaimer, made in conjunction

with a discussion of filing deadlines in a specific set of ED actions, this portion of the 2018

NPRM does not “fairly apprise[]” interested parties and the public of the statute of limitations on

defensive claims in the 2019 Rule. Cooling Water, 905 F.3d at 61.



                                                 13
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 14 of 22




           B. Arbitrary and Capricious

       Under the APA, courts may set aside an agency action that is “arbitrary, capricious, an

abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). An agency

action is arbitrary and capricious “if the agency has relied on factors which Congress has not

intended it to consider, entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or is so

implausible that it could not be ascribed to a difference in view or the product of agency

expertise.” Alzokari v. Pompeo, 973 F.3d 65, 70 (2d Cir. 2020) (internal quotation marks

omitted). “Under this deferential standard of review,” a court “may not substitute [its] judgment

for that of the agency.” XY Planning Network, LLC v. U.S. Secs. & Exch. Comm’n, 963 F.3d

244, 255 (2d Cir. 2020) (internal quotation marks omitted). Instead, a reviewing court must

“defer to an agency’s determinations so long as the agency gives adequate reasons for its

decisions, in the form of a satisfactory explanation for its action including a rational connection

between the facts found and the choice made.” Nat. Res. Def. Council, Inc. v. U.S. Envtl. Prot.

Agency, 961 F.3d 160, 170 (2d Cir. 2020) (internal quotation marks and alterations omitted).

       Where an agency reverses a prior policy, it must explain its reasons for the change, but

need not demonstrate “that the reasons for the new policy are better than the reasons for the old

one.” See New York v. U.S. Dep’t of Homeland Sec., 969 F.3d 42, 82 (2d Cir. 2020), cert.

granted on separate grounds sub nom., U.S. Dep’t of Homeland Sec. v. New York, No. 20-449,

2021 WL 666376 (U.S. Feb. 22, 2021) (citation omitted). A disagreement over policy is not

grounds for finding a rulemaking arbitrary and capricious. See New York v. Fed. Energy

Regulatory Comm’n, 783 F.3d 946, 959 (2d Cir. 2015) (“[W]e may not displace an agency’s

choice between two fairly conflicting views, even though we would justifiably have made a



                                                 14
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 15 of 22




different choice had the matter been before us de novo.”) (internal quotation marks omitted).

       Plaintiff challenges various provisions in the 2019 Rule as arbitrary and capricious.

Much of Plaintiff’s argument, supported by amici, simply reflects a competing view of the

appropriate policies for student loan defenses. Plaintiff generally contends that ED’s changes in

the 2019 Rule are based on misjudgments of (1) the extent to which the availability of borrower

defenses affects borrower behavior and (2) the extent to which borrowers may bring claims in

bad faith. These arguments largely represent Plaintiff’s interpretation of the record evidence and

the appropriate responsive rulemaking and are not appropriate grounds for finding ED’s

rulemaking arbitrary and capricious. The specific deficiencies Plaintiff alleges in the record and

ED’s reasoning are addressed below. 3

                     1. Standard for Relief

       The 2016 Rule permitted a borrower to obtain debt relief if her school made a

“substantial misrepresentation,” defined as (1) intentional falsehoods and (2) statements that

have “the likelihood or tendency to mislead under the circumstances,” including statements that

omit information in a “false, erroneous, or misleading” way. 34 C.F.R. §§ 668.71(c), 668.222(d)

(2016). The 2019 Rule (1) narrowed the definition of misrepresentation to require evidence of

an institution’s intent to mislead or its reckless regard of the truth; (2) imposed a documentation

requirement that required any misrepresentations to be in writing and (3) imposed a financial

harm requirement -- borrowers alleging misrepresentation may obtain relief only if they prove

financial harm other than their student loan debt. § 685.206(e)(3), (e)(4) (2019). These changes

were not arbitrary and capricious. First, ED provided reasoned justifications for these changes:



3
  Plaintiff’s challenge to the three-year statute of limitations on defensive claims as arbitrary and
capricious is not addressed because the issue is remanded to ED, infra, for the reasons discussed
in the text supra.

                                                 15
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 16 of 22




to (1) prevent inadvertent mistakes from giving rise to misrepresentation liability; (2) strike a

balance between protecting borrowers and taxpayers by requiring a quantum of proof that

misrepresentation had occurred; (3) better guard the interests of students, institutions acting in

good faith and taxpayers who ultimately bear the costs of mistaken misrepresentations; (4)

prevent frivolous claims by students who take issue with the substance or conduct of their

education and wish to avoid repaying debts and (5) take into account the fact that schools

regularly document their financial representations to students so as not to inadvertently chill

productive communications between institutions and students. Second, ED supported these

justifications with citations to the administrative record including: (1) discussions and rejections

of the arguments Plaintiff now raises; (2) underlying empirical evidence and (3) reasoned

discussion of deviations from the 2016 Rule. Because ED’s additions to the 2019 Rule resulted

from a rational evaluation of the evidence, explained on the record and coupled with a thorough

notice and comment process, they are not arbitrary and capricious. Summary judgment is

granted to ED on this issue.

                     2. Elimination of Group Claims Process

       The 2019 Rule repealed a provision in the 2016 Rule that permitted ED to decide on a

groupwide basis borrower defense claims raising common issues. § 685.222(f)-(h) (2016). This

change was not arbitrary and capricious. First, ED justified it based on the revised definition of

misrepresentation, which omitted claims for inadvertent errors by institutions and required fact-

specific, individualized showings of harm. Second, ED highlighted the potential burden on it

and taxpayers if group claims discharged debts of borrowers that were not subjected to or

otherwise harmed by the misrepresentation. Third, ED expressed concern for the professional

prospects of students whose loans were forgiven on a groupwide basis, as schools could decline



                                                 16
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 17 of 22




to issue transcripts to such students, thus hindering their employment opportunities. Plaintiff

claims that no evidence supports an additional justification that ED acknowledged for the change

-- “outside actors attempting to personally gain from the bad acts of” schools engaged in the

group claims process. That allegation does not alter ED’s other expressed justifications,

supported by the record and discussed during the rulemaking, for the change. See Nat. Res. Def.

Council, 961 F.3d at 170 (as “long as the agency gives adequate reasons for its decisions, in the

form of a satisfactory explanation for its action including a rational connection between the facts

found and the choice made,” courts must defer to those decisions) (internal quotation marks

omitted). Summary judgment is granted to ED on this issue.

                     3. Amount of Relief Afforded to Borrowers

       ED replaced a provision in the 2016 Rule used to calculate the amount of relief due to

borrowers who raised successful defenses, § 685.222(i)(2)(i) (2016), with a provision in the 2019

Rule that does “not include a specific methodology . . . for determining the amount of financial

harm,” but instead states that “[f]inancial harm is the amount of monetary loss that a borrower

incurs as a consequence of a misrepresentation” and provides a non-exhaustive list of types of

evidence of financial harm, §§ 685.206(e)(4), (12) (2019). This change was not arbitrary and

capricious. ED thoroughly explained its reasoning: that (1) it wished to provide varying levels of

relief to borrowers based on harm each one suffered rather than provide a one-size-fits-all

calculation and (2) it was pursuing a flexible approach permitting individualized harm

determinations based on whatever evidence students could provide. Plaintiff claims that ED has

provided inadequate explanation of how any harm would be calculated, and thus that the change

is arbitrary and capricious. The absence of a fixed formula for calculating harm follows from

ED’s stated policy goal of permitting a flexible approach to determining student harm, based on



                                                17
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 18 of 22




evidence of “the amount of monetary loss” incurred by a borrower “as a consequence of a

misrepresentation.” § 685.206(e)(4) (2019). Summary judgment is granted to ED on this issue.

                     4. Pre-Dispute Arbitration Agreements and Class Action Waivers

       Under the 2016 Rule, schools could not participate in the Direct Loan Program unless

they agreed not to impose mandatory pre-dispute arbitration agreements or class action waivers

on students. § 685.300(e)-(f) (2016). The 2019 Rule permitted schools to impose mandatory

arbitration provisions and class action waivers provided they were disclosed to prospective

borrowers. §§ 668.41(h), 304 (2019). This change was not arbitrary and capricious because ED

adequately explained its rationale: (1) arbitration is often more efficient and class actions often

benefit attorneys more than plaintiffs; (2) the reduced costs of arbitration could result in passed-

on savings to students in the form of reduced tuition and fees and (3) the change supported ED’s

policy objective of permitting students individualized choices as to how to approach borrower

defenses. The record contains a thorough discussion of these justifications and consideration of

alternative proposals.

       Plaintiff claims that ED unduly relied on certain reports discussing the benefits of

arbitration and detriments of class litigation. Plaintiff argues that evidence was presented in a

separate context from student borrower defenses and that, properly considered, the evidence

discourages arbitration and promotes class actions. First, “the possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s finding

from being supported by substantial evidence.” Fund for Animals v. Kempthorne, 538 F.3d 124,

132 (2d Cir. 2008) (citation omitted). Second, Plaintiff does not explain why ED could not

reasonably extrapolate from the challenged sources, which discuss general principles applicable

to arbitration and class actions, to the context of student borrower defenses.



                                                 18
         Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 19 of 22




        Plaintiff also claims that ED failed to explain adequately why it departed from its

comments in the rulemaking process for the 2016 Rule. There, ED noted the beneficial deterrent

effects of class actions and that students could not make informed choices as to pre-dispute

arbitration and class action agreements, given their lack of familiarity with either. The 2018

Rulemaking record shows that, as compared with the 2016 NPRM, ED was drawing a different

conclusion from the evidence and adopting a different policy with respect to pre-dispute

agreements of ensuring student choice and rapid access to relief. Plaintiff’s argument on this

point fails.

        With respect to class actions, ED acknowledged that it was departing from the approach

taken in the 2016 NPRM, stating that it “rejects the suggestion in the 2016 NPRM that class

actions against certain institutions would have motivated other institutions to change their

practices. In fact, it is possible that many institutions changed their approach in light of

allegations made against those certain institutions, including those made by attorneys general,

regardless of whether students had been able to bring class actions.” Plaintiff contends that,

without evidence, this speculation renders ED’s change from the 2016 NPRM arbitrary and

capricious. This argument is unpersuasive. ED has “explained its reasons for the change,” Dep’t

of Homeland Sec., 969 F.3d at 82 (2d Cir. 2020), and articulated a rational connection between

the facts found and the change, Nat. Res. Def. Council, 961 F.3d at 170. Ultimately, ED’s

decision to permit class action waivers is based on ED’s rational interpretation of, and reliance

on, evidence showing shortcomings with class litigation in the borrower defense context.

Because ED has explained why those shortcomings justify a change in the rule, Plaintiff’s

argument that ED has failed to address differences in class action waivers between the 2019 Rule

and 2016 Rule fails.



                                                 19
         Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 20 of 22




                      5. Elimination of Disclosure Requirements

         Under the 2016 Rule, for-profit institutions were required disclose to students and

potential students: (1) whether median borrowers at the institution had failed to reduce their loan

balance by at least one dollar and (2) if the institution had experienced indications of financial

problems that required it to provide financial protection to ED. §§ 668.41(h), (i) (2016). The

2019 Rule eliminated these requirements. ED justified the first change on the basis that any

benefit from knowing the loan repayment rate for a for-profit school was negated by lack of

knowledge of loan repayment rates at non-profit or public schools, creating the potential for

student borrowers to enroll at non-profit or public schools with a worse loan repayment rate than

the for-profit school. ED justified the second change on the basis that such disclosures are

potentially misleading and could harm the reputations of such institutions and diminish the

employment opportunities available for students and graduates. ED acknowledged that such

disclosures could be helpful to students, as evidenced by the 2016 Rule’s disclosure

requirements, but balanced that benefit against the adverse effects on for-profit institutions and

students to conclude that they should be removed. Summary judgment is granted to ED on this

issue.

         Plaintiff argues that ED’s only stated rationale for rescission of these disclosure

requirements was that (1) pursuant to a different ED rule, known as the Gainful Employment

Rule, institutions had been required to make loan repayment disclosures and (2) because ED had

rescinded the Gainful Employment Rule, it would also rescind the disclosure requirements in the

2016 Rule. Plaintiff’s argument is unpersuasive because ED’s discussion of the Gainful

Employment rule was followed by the above-described justifications for removing the disclosure

requirements.



                                                  20
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 21 of 22




                     6. Elimination of Automatic Closed School Discharges

       Under the 2016 Rule, ED was required to discharge automatically the loans of students

who did not re-enroll in any Title IV-eligible institution within three years of the closure of the

school they had previously attended, 34 C.F.R. § 685.214(c)(2)(ii) (2016). In a related

requirement, closing schools were also required to notify students of the availability of a non-

automatic loan discharge process. § 668.14(b)(32) (2016). The 2019 Rule eliminated these

requirements. This change was not arbitrary and capricious. One of ED’s stated objectives for

the 2019 Rule was to encourage students at closing schools to complete their education, either by

transferring to another institution or by accepting a teach-out plan offered by the closing

institution, rather than simply obtaining a loan discharge without earning useful skills or

credentials. ED concluded that automatic loan discharges could hinder that goal and that

eliminating such discharges and moving to an application-only process would “create a path for

students to finish their degree, certificate, or program, rather than create perverse incentives to

stop their schooling, with only a plan for an indeterminate, future starting date.” Although

Plaintiff disputes the accuracy of this finding with various items of evidence, its argument is

unpersuasive because ED explained its rationale and based its decision in part on historical re-

enrollment data for borrowers from schools that closed. Nat. Res. Def. Council, 961 F.3d at 170

(agency action is not arbitrary and capricious when agency demonstrates a “rational connection

between the facts found and the choice made”).

IV.    REMEDY

       “In the usual case, when an agency violates its obligations under the APA,” courts

“vacate a judgment and remand to the agency to conduct further proceedings.” Guertin v. United

States, 743 F.3d 382, 388 (2d Cir. 2014) (citation omitted). An agency action found to be



                                                 21
        Case 1:20-cv-01414-LGS Document 75 Filed 03/17/21 Page 22 of 22




arbitrary and capricious may remain in place pending remand to the agency for correction of its

defects. Nat. Res. Def. Council, Inc. v. U.S. Envtl. Prot. Agency, 808 F.3d 556, 584 (2d Cir.

2015). That decision is within the court’s equitable discretion, id., and courts consider the “[1]

seriousness of the [action’s] deficiencies and [2] the likely disruptive consequences of vacatur.”

Nat. Res. Def. Council, Inc. v. U.S. Envtl. Prot. Agency, No. Civ. 5174, 2020 WL 2769491, at *1

(S.D.N.Y. Apr. 15, 2020) (quoting Allina Health Servs. v. Sebelius, 746 F.3d 1102, 1110 (D.C.

Cir. 2014)). The first factor weighs in favor of remand rather than vacatur. Although Plaintiff

alleges numerous deficiencies in the 2019 Rule, summary judgment is granted only as to the

three-year statute of limitations on defensive claims, while the vast majority of the 2019 Rule

remains untouched. As to the second factor, although vacatur of the 2019 Rule would simply

mark a return to the 2016 Rule, there would be some degree of disruption to students asserting

borrower defenses under the rule currently in place. Remand, rather than vacatur, is the

appropriate remedy.

 V.    CONCLUSION

       For the reasons stated, Plaintiff’s motion for summary judgment on its claim that the

2019 Rule’s statute of limitations on defensive claims is not a logical outgrowth of the

rulemaking process is GRANTED. ED’s motion for summary judgment on the remaining claims

is GRANTED. This matter is remanded to ED for further proceedings consistent with this

Opinion and Order. The Clerk of Court is respectfully directed to close the motion at Docket

No. 66 and to close this case.

Dated: March 17, 2021
       New York, New York




                                                 22
